Sub-Item 77ORule 10f-3 TransactionsDREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On August 1, 2013, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 690 Credit Suisse AG, 6.50% Tier 2 Capital Notes due 8/8/23 – CUSIP # 22546DAA4 (the "Capital Notes"). The Capital Notes were purchased from Credit Suisse, a member of the underwriting syndicate offering the Capital Notes, from their account. BNY Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Credit Suisse received a commission of 1.50% per Capital Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: members: ABN AMRO Banca IMI Banco Bilbao Vizcaya Argentaria, S.A. Barclays BB Securities BMO Capital Markets BNY Mellon Capital Markets, LLC BofA Merrill Lynch Capital One Securities CIBC Citigroup Commerzbank Commonwealth Bank of Australia Credit Suisse Danske Bank Deutsche Bank Securities Morgan Stanley NabSecurities, LLC Rabobank International RBC Capital Markets Santander Scotiabank Societe Generale SunTrust Robinson Humphrey Swedbank AB TD Securities UniCredit Bank US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On July 16, 2013, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 1,100 The Goldman Sachs Group, Inc. Notes due 07/19/18 - CUSIP # 38147MAA3 (the "Notes"). The Notes were purchased 99.917% per note from Goldman, Sachs & Co ., a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman, Sachs & Co ., received a commission of 0.350% per unit. No other member received any economic benefit. The following is a list of the syndicate's primary members: ABN AMRO ANZ Investment Bank Banca IMI Barclays BB&T Capital Markets BBVA Securities BMO Capital Markets BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. DBS Bank Fifth Third Securities, Inc. Goldman, Sachs & Co . Lloyds Securities Inc. Mizuho Securities USA Inc. RBC Capital Markets SMBC Nikko Standard Chartered Bank SunTrust Robinson Humphrey US Bancorp UniCredit Capital Markets Wells Fargo Securities CastleOak Securities, L.P. Drexel Hamilton Mischler Financial Group, Inc. Ramirez & Co., Inc. Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On June 4, 2013, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 1,520 The Allstate Corporation, 3.15% Senior Notes due 6/15/23 – CUSIP # 020002AZ4 (the "Senior Notes"). The Senior Notes were purchased from Wells Fargo Securities, a member of the underwriting syndicate offering the Senior Notes, from its account. BNY Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Wells Fargo Securities received a commission of .650% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BofA Merrill Lynch Barclays BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Goldman, Sachs & Co. Deutsche Bank Securities J.P. Morgan Loop Capital Markets Morgan Stanley PNC Capital Markets LLC US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held October 30-31, 2013. These materials include additional information about the terms of the transaction.
